Citation Nr: 0213104	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  02-00 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim for service connection for diabetes mellitus has been 
submitted.  

(The issue of entitlement to service connection for diabetes 
mellitus will be the subject of a later decision.)



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States 



WITNESS AT HEARING ON APPEAL

The veteran  

ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel 

INTRODUCTION

The veteran had active military service from November 1942 to 
December 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a August 2001 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which held that a previously denied 
clam for service connection for diabetes mellitus had been 
reopened by submission of new and material evidence but that 
the evidence of record did not support the granting of 
service connection for that disorder.  The veteran testified 
at a Travel Board hearing at the RO in April 2002 in 
connection with his appeal.  

By a rating decision of October 2001 the RO held that there 
was no clear and unmistakable error (CUE) in a final rating 
decision of September 1960 that denied service connection for 
diabetes mellitus.  No notice of disagreement with that 
decision has been received.  Consequently, the CUE issue is 
not before the Board at the present time and will not be 
addressed herein.  


FINDING OF FACT

Evidence received since a final September 1960 rating 
decision that denied service connection for diabetes mellitus 
includes documents which bear substantially and directly on 
the issue at hand, are neither cumulative nor redundant, and 
are so significant that they must be considered in order for 
the Board to fairly decide the merits of the claim.




CONCLUSION OF LAW

Evidence received since the prior final disallowance of 
service connection for diabetes mellitus is new and material 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION 

Preliminary matter -- the VCAA  

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which redefines VA 
obligations with respect to notice and duty to assist.  VA 
regulations implementing the VCAA were issued in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is 
potentially applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or that were filed 
before the date of enactment and were not yet final as of 
that date.  See Holliday v. Principi, 14 Vet. App. 280 
(2000).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information or medical or 
lay evidence that is necessary to substantiate the claim.  
The VCAA also requires that VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  
38 U.S.C.A. § 5103A.  

In the present case, the statement of the case advised the 
veteran of the law and regulations applicable to his appeal 
and of the evidentiary deficiencies that led to the denial of 
the petition to reopen his service connection claim.  The 
statutory duty to assist was explained in a July 3, 2001, RO 
letter to the veteran.  He was advised VA would request 
medical records, employment records or records from other 
Federal agencies and that he would need to provide 
identifying information and authorization for the release of 
information.  The evidentiary requirements that must be 
satisfied to permit the grant of service connection were 
discussed at the veteran's Travel Board hearing.  The 
foregoing are adequate to advise the veteran as to which 
evidence is needed from him and which evidence will be 
obtained by the VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

With respect to the duty to assist, the Board notes that the 
present determination is limited to the issue of whether new 
and material evidence has been submitted to reopen the 
veteran's previously denied claim for service connection for 
diabetes mellitus.  The regulations implementing the VCAA 
limit VA's duty to assist an individual attempting to reopen 
a previously denied claim to procurement of Government 
records, including VA records, service department records, 
and records from other federal agencies.  66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
3.156(c)(1)(2)(3)).  Nothing in the VCAA duty to assist 
provisions shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence has been presented or secured.  38 U.S.C.A. 
§§ 5103A, 5108.  However, as a result of the Board's decision 
herein to reopen the claim for service connection for 
diabetes mellitus, the Board will conduct the necessary 
evidentiary development required for entry of a final 
decision on the merits of the claim.  

Accordingly, the Board finds that no further actions pursuant 
to the VCAA need be undertaken at the present time.  

Legal Criteria  

Service connection may be established for disability that was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110 (wartime), 1131 (peacetime) (West 1991 & 
Supp. 2002).  If the disability was not chronic in service, 
continuity of symptomatology after separation is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  A number of 
specific disabilities enumerated in the statute and in VA 
regulations, to include diabetes mellitus, are presumed by 
law to have been incurred in service if shown to have been 
manifest to a degree of 10 percent or more within one year 
following the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

The law permits the reopening of a finally denied claim for 
service connection if new and material evidence is received.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2001) (New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.); See also Hodge v. West, 155 F.3d 1356 (1998); Elkins 
v. West, 12 Vet. App. 209, 214-19 (1999); Winters v. West, 12 
Vet. App. 203, 206 (1999) (en banc) overruled on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. 
Cir. 2000).  

New and material evidence.  

Although the RO has already found that new and material 
evidence has been presented to reopen the claim for service 
connection for diabetes mellitus, the question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the merits of the claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  It is clear that such issue 
must always be considered, regardless of the action of the 
RO.  Barnett, Id.; 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).  

It should be noted that the amendments to VA regulations 
promulgated while the present appeal was pending include a 
revision of the definition of new and material evidence found 
in 38 C.F.R. § 3.156(a); however, those amendments were made 
applicable only to claims which were filed after August 29, 
2001, the effective date of the regulation.  66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.156(a)) (Authority: 38 U.S.C. 501, 5103A(f), 
5108).  The amendments are not applicable to the present 
appeal and would not change the result in any event.  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented since the last final 
disallowance of that claim, regardless of whether that last 
final disallowance was based on the merits of the claim for 
service connection or based on a determination that no new 
and material evidence had been presented or secured to reopen 
the claim following any earlier final disallowance of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996) (an RO or 
Board decision refusing, based on a lack of new and material 
evidence, to reopen a previous finally disallowed claim, 
after having considered newly presented evidence, is truly a 
"disallowance" of the claim; citing Graves v. Brown, 8 Vet. 
App. 522 (1996)); see also Glynn v. Brown, 6 Vet. App. 523 
(1994).  

In April 1950 the RO denied service connection for diabetes 
mellitus on the basis that the evidence of record did not 
show diabetes mellitus in service or at any time before 
October 1948.  A subsequent rating decision of September 1960 
denied service connection for diabetes mellitus on the same 
basis.  The veteran did not appeal either denial.  In the 
absence of a timely appeal, those determinations became final 
with respect to the evidence then of record.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.104 (2001).  

The evidence of record at the time of the most recent prior 
final rating decision on the issue in September 1960 
consisted of the veteran's service medical records, 
statements dated in March 1950 and July 1960 from P. J. 
Maloney, M.D., a July 1960 statement from A. C. Knowles, 
M.D., and statements dated in July and August 1960 from J. 
Nocera and W. T. Graham, respectively.  Service medical 
records contain no reference to diabetes mellitus.  The 
statements from Dr. Maloney document treatment for diabetes 
mellitus since October 1948, when the disorder was diagnosed.  
The statement from Dr. Knowles reports that the presence of 
diabetes made an infection resulting from a postservice left 
leg injury difficult to control, leading to a decision to 
amputate the leg above the knee.  

The evidence received since the September 1960 rating 
decision consists of VA outpatient treatment records dated 
from January 2001 to February 2002, records relating to 
treatment by D. E. Price, M.D., from March 1996 to May 2001, 
a July 2001 statement from Dr. Price, and the veteran's 
testimony at a Travel Board hearing held at the RO in April 
2002.  The statement from Dr. Price contains an opinion that 
in view of the presence of polyuria, polydipsia, weight loss 
and foot drop before the 1948 diagnosis of diabetes mellitus, 
the "possibility certainly exists" that the veteran had 
diabetes mellitus for a few years before the formal 
diagnosis.  In his Travel Board testimony, the veteran 
described symptoms such as overwhelming thirst, leg numbness 
and footdrop before the diagnosis was made as well a thirst 
and frequent urination during and just after service.  He 
related that VA physicians had told him that diabetes 
mellitus is generally present for three to six years before 
it is diagnosed.  

The foregoing evidence is new in the sense that it has not 
previously been reviewed by VA decisionmakers and the Board 
finds that it satisfies the regulatory definition of "new and 
material" evidence.  The new evidence contains information 
that was not previously of record, including an opinion as to 
the likelihood that diabetes mellitus was present in service.  
This evidence is significant enough that it must be 
considered in order for the Board to fully decide the merits 
of the claim.  See 38 C.F.R. § 3.156(a); Fossie v. West, 
12 Vet. App. 1 (1998).  Such evidence relates directly to the 
specific reasons cited for the prior denial, which included 
the absence of evidence of diabetes mellitus in service.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

The requirements of 38 C.F.R. § 3.156(a) are therefore 
satisfied and the claim for service connection for diabetes 
mellitus is reopened.  Whether the new and material evidence 
viewed in conjunction with the evidence previously considered 
will ultimately provide a basis for the granting of service 
connection for diabetes mellitus is unrelated to the question 
of whether such evidence is sufficient to reopen the 
previously disallowed claim.  

Since the claim is reopened, the VCAA and the duty to assist 
are now fully applicable.  Therefore, pursuant to authority 
granted by the newly promulgated VA regulations, the Board 
will undertake additional evidentiary development before 
adjudicating the merits of the reopened claim.  See 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  Upon completion of that development, 
the Board will enter a separate decision addressing the 
underlying service connection issue based upon all of the 
relevant evidence of record, including that received pursuant 
to the Board's development.  


ORDER

New and material evidence sufficient to reopen a previously 
disallowed claim for service connection for diabetes mellitus 
has been received, and the appeal is allowed to that extent.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

